department of the treasury internal_revenue_service washington d c date cc dom fs fi p number release date uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel attn from deborah a butler assistant chief_counsel field service cc dom fs subject sec_475 - mark-to-market rules this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corporation loan agreements fee sale year v w x y z issues whether the agreements at issue constitute securities within the meaning of sec_475 of the internal_revenue_code code if the answer to issue above is answered in the affirmative how should the agreements be valued for purposes of marking the agreements to market pursuant to sec_475 whether x that the taxpayer used in its sales transactions should be marked to market under sec_475 even though the taxpayer had purportedly identified the x as being held for investment conclusions we conclude that the agreements at issue constitute securities for purposes of sec_475 additional factual development is necessary to determine this amount we conclude that this issue requires additional factual development facts during the year in issue corporation acquired loans in its ordinary course of business in addition corporation entered into agreements with prospective loan sellers to acquire a specified principal_amount of loans for future delivery by a specified date no payment was made at the time the parties entered into an agreement instead corporation paid the seller cash or x when the loans were delivered to corporation to the extent a seller failed to deliver to corporation loans sufficient to satisfy the terms of an agreement the seller was required to pay corporation a fee typically equal to y of the amount of the agreements that were not delivered in some instances the parties negotiated a lower fee for year corporation marked the agreements to market for financial_accounting purposes corporation valued the agreements at dollar_figurez which corporation represented equaled the aggregate value of fees corporation estimated that it would receive in the event every seller failed to deliver on the agreements corporation pooled these loans and used them to either serve as collateral for securities called x that it sold to investors or to serve as security for x that corporation retained for investment purposes the majority of corporation’s retained x were identified as being held for investment in year approximately w of corporation’s total outstanding balance of x that were held for investment were actually used in its sales transactions in a sale corporation sold x to dealers and underwriters of loans and loan-type transactions pursuant to a repurchase_agreement to buy back the same or similar x only loans that were v old or younger were used in the sales it has been suggested that a portion of the retained x were held to facilitate the sales transactions with the dealers and underwriters that required x we assume that the repurchase agreements in the sales were sales of the x for federal_income_tax purposes law and analysis in general sec_475 requires mark-to-market accounting for securities held by a dealer_in_securities sec_475 the term dealer_in_securities is defined to include a taxpayer who a regularly purchases securities from customers in the ordinary course of a trade_or_business or b regularly offers to enter into positions in securities with customers in the ordinary course of a trade_or_business sec_475 and b a security is defined to include a partnership or beneficial_ownership interest in a widely held or publicly_traded_partnership or trust sec_475 a security is also defined to include a note debenture or other evidence_of_indebtedness sec_475 in addition sec_475 provides that the term security includes an evidence of an interest in or a derivative financial_instrument such as an option or a forward_contract in a note debenture or other evidence_of_indebtedness sec_475 provides exceptions to the general mark-to-market_rule specifically sec_475 provides that sec_475 shall not apply a if the security has been identified as held for investment b if the security or obligation to acquire a security was acquired in the ordinary course of trade_or_business and is not held_for_sale and c any security that is a hedge of certain property a security that is subject_to any of the exceptions to marking to market must be clearly identified in the dealer’s records as being held for investment acquired in the ordinary course of trade_or_business or as a hedge before the close of the day on which the security was acquired originated or entered into pursuant to sec_475 additionally a security that ceases to be exempt pursuant to sec_475 at any time after it was identified as such under sec_475 shall be subject_to the mark-to-market_rule of sec_475 pursuant to sec_475 after the cessation if a security that has been identified pursuant to sec_475 has been improperly identified then that security shall be subject_to the mark-to-market_rule of sec_475 except that any loss on the security prior to its disposition shall be recognized only to the extent of gain previously recognized pursuant to sec_475 sec_475 pursuant to the regulations effective for the tax_year at issue temp sec_1_475_b_-1t a states that a security is held for investment within the meaning of sec_475 or not held_for_sale within the meaning of sec_475 if it is not held by the taxpayer primarily_for_sale_to_customers in the ordinary course of the taxpayer’s trade_or_business these temporary regulations made final pursuant to t d 1994_1_cb_152 are effective for tax years ending on or after date pursuant to temp sec_1_475_b_-2t a if as of the close of the last taxable_year ending before date a security was identified under sec_1236 as a security held for investment the security is treated as being identified as held for investment for purposes of sec_475 given the facts as received we conclude that the agreements are securities for purposes of sec_475 the corporation’s agreements fit within the plain language of sec_475 since loans are securities described in sec_475 the corporation’s agreements are evidence of an interest in securities described in sec_475 and they are also derivative financial instruments in such securities the legislative_history of sec_475 also supports a conclusion that the corporation’s agreements are securities for purposes of sec_475 the agreements should be valued on the last business_day of the taxable_year additional factual development is necessary on this issue each x at issue is a security because it represents a beneficial_ownership interest in a widely held or publicly traded trust pursuant to sec_475 there is information that corporation identified the x in its retained portfolio of x as held for investment under sec_475 we have not been provided with sufficient facts to determine whether the x are properly excepted from the mark-to-market rules pursuant to sec_475 on the grounds that they were primarily held for investment accordingly we recommend additional factual development on this issue case development hazards and other considerations further factual development is necessary regarding the procedures by which a seller exercised its contractual right to deliver to the corporation the amount of loans specified in the contract in addition factual development is necessary to detail corporation’s rights and obligations once seller exercised its contractual right for example after the option was exercised did corporation have the right to require seller to sell corporation the loans underlying the agreement did corporation have remedies in the event of nonperformance such as breach of contract or specific performance in addition how did the parties to the agreements set the amount of the fee how often did the corporation reduce or waive the fee in the event the seller failed to deliver loans underlying the agreements for purposes of valuing the agreements a projected estimate of the fees that the corporation had a legal right to receive pursuant to the agreements appears to be a reasonable valuation method the corporation disclosed in its year consolidated fair balance_sheet that it valued the agreements at dollar_figurez dollar_figurez was also the value of the fees disclosed in the year annual report we recommend that you confirm these facts we also recommend that you obtain a valuation expert to review the value placed on the agreements whether the x used in the sales transactions should be marked to market pursuant to sec_475 will depend on whether the x were properly identified in the corporation’s books_and_records as being primarily held for investment and whether w accurately represents the total percentage of outstanding x that were identified as held for investment that were used in the sales we recommend determining the facts and circumstances surrounding the identification of the x held for investment and suggest the following questions as guidelines how and when did corporation identify its x as held for investment in year and how long were they to be held for investment was each x identified pursuant to sec_475 or b were the identifications of the x valid did corporation identify the x as being held pursuant to sec_1236 what percentage of corporation’s total number of x were identified as held for investment what are the criteria for use of the x in the sales why did corporation use x from its pool of x identified as held for investment for the sales transactions instead of x held in all other accounts were there any x used in the sales that were not identified as held for investment what percentage of the total number of x were those that were used in the sales in year and subsequent tax years when was it determined that x would be eligible or not for the sales for an x ineligible for a sale was there anything to suggest that the identification was improper was each loan identified as held for investment pursuant to sec_475 or b how and when did corporation identify the loans as held for investment for year were these identifications valid what percentage of corporation’s total number of loans were identified as held for investment what are the criteria for each loan selected for each x and for each sale why are only the x that contain loans that are v old or younger used in the sales what percentage of all loans that were eligible for x and for the sales were used in x and the sales in year and subsequent tax years what percentage of corporations’s total number of loans were used in the x and sales in year and subsequent tax years how many sales transactions did corporation enter into in year and subsequent tax years if corporation’s primary purpose for holding x was for investment to maturity then why did corporation engage in the sales using x that were identified as held for investment we also recommend that you develop these additional facts what is corporation’s policy on primarily held for investment as used in temp sec_1_475_b_-1t what do the x represent in the underlying loans corporation has stated that it views the sales program as an important source_of_income how much profit did corporation generate from these sales in year and in subsequent years if corporation intended to generate a profit from the sales then why did corporation report expenses in excess of income from the sales on its federal_income_tax return for year in addition we have assumed that corporation sold its x in the sales transactions we recommend that you confirm that these transactions constitute sales for federal_income_tax purposes if the x were not sold in the sales then the x may have been continuously held for investment purposes and excepted from marking to market under sec_475 please call if you have any further questions by joel e helke branch chief financial institutions products branch field service division cc
